DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered.
 
Withdrawn Claim Rejections
	The rejections of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Varner et al. (WO 2006/110487; published: 10/19/06; of record), in view of Sakurai et al. (EP 2220150; published: 8/25/10; of record), Vachon (US 2017/0304815; published: 10/26/17; of record) and Peyman (US 2017/0157038; published: 6/8/17; of record) are hereby withdrawn in view of the claim amendments filed on 10/7/22.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 17, 19 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klemm (Clin. Microbio. Inf., 7(1), Jan. 2001, 28-31), in view of Varner et al. (WO 2006/110487; published: 10/19/06; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klemm is directed to the use of antibiotic-containing bead chains in the treatment of chronic bone infections (Title). Klemm teaches gentamicin (i.e., antibiotic) polymethylmethacrylate (PMMA; i.e., polymer matrix) chains, wherein each bead have a diameter of 7mm, approximate spherical shape and contains 7.5 mg of gentamicin sulfate (equivalent to 4.5 mg of gentamicin base) and zirconium oxide (i.e., a contrast medium) (limitations of instant claims 1-2, 11-12 and 17; see Figure 3 and Pharmacokinetic Studies section). Klemm teaches that each chain consists of 10, 30 or 60 beads threaded onto a multistrand surgical wire (limitations of instant claims 1 and 55; Pharmacokinetic Studies section).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Klemm does not teach wherein the polymer matrix contains a semi-crystalline olefin copolymer derived from at least one olefin that includes ethylene and at least one polar monomer that includes vinyl acetate (ethylene vinyl acetate copolymer), wherein the polar monomer constitutes from about 10 to about 45 wt% of the copolymer, wherein the olefin copolymer has a melting temperature of from about 40 to about 140 °C as determined in accordance with ASTM D3418-15 and a melt flow index of from about 0.1 to about 30 grams per 10 minutes as determined in accordance with ASTM D1238-13 at a temperature of 190 °C and a load of 2.16 kilograms and wherein the polymer matrix is formed entirely from semi-crystalline olefin copolymers, as required by instant claims 1 and 3-10. Also, Klemm does not teach wherein the beads further comprise a hydrophilic polymer including a polyalkylene glycol and an antimicrobial agent and/or preservative, as required by instant claims 14-15 and 19. However, this deficiency is cured by Varner et al.
	Varner et al. teaches a sustained release implant and methods for subretinal delivery of bioactive agents (Abstract). 
	With regards to the polymer limitations of instant claim 1 and 3-8, Varner et al. teach that in some embodiments, the polymer matrix and the one or more bioactive agents, alone form the implant (limitations of instant claim 1; p. 9). Varner et al. teach that the polymers useful in the polymer matrix (in semi-crystalline state) include poly(ethylene-co-vinyl acetate), wherein the vinyl acetate content is in the range of about 30-34% by weight of the pEVA copolymer (limitations of instant claims 1, 3-6, 8 and 10; p. 26 and 28, Example 3). Varner et al. teach that in order to dissolve the pEVA, the components were heated to 30 to 40 °C (overlaps with the range recited in instant claim 7).
It is noted that Varner et al. teach that the bioactive agent can be gentamicin, which gives evidence that the abovementioned carrier (polymer) is compatible with the gentamicin active of Klemm. With regards to the claimed concentration of active agent, Varner et al. teach overlapping concentrations (limitation of instant claims 13; see entire ref.).
	With regards to instant claims 14-15 and 19, Varner et al. teaches wherein the composition can comprise a copolymer of polyalkylene glycol terephthalate for its biodegradable properties, which affects the bioactive agent release and can comprise one or more bioactive agents such as antimicrobial agents (see entire ref.).
With regards to instant claims 9-10, Varner et al. do not disclose the melting flow index of the pEVA or the stability of the antibiotic agent at a temperature of from about 40 °C to about 120 °C. However, the polymer and antibiotic as claimed is not structurally distinguishable from that taught by Klemm and Varner et al. and it is therefore, the Examiner's position that the melting flow index and stability properties are an inherent property of the invention taught by Varner et al. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed polymers and antibiotic agents with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed polymer and antibiotic agent and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute polymeric bead carrier for another, each of which is taught by the prior art to be useful for the same purpose (PMMA taught by Klemm with pEVA taught by Varner et al. for the purpose of providing a carrier for the antibiotic in bead form), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06). 
	The disclosures of Klemm and Varner et al. are each directed to antibiotic (e.g., gentamicin) containing beads for drug delivery. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate a polyalkylene glycol hydrophilic polymer and an antimicrobial agent, as instantly claimed, with a reasonable expectation of success, at the time of the instant application. A person of ordinary skill would have been motivated to do so because Varner et al. teaches that the polyalkylene glycol terephthalate is added for its biodegradable properties, which affects the bioactive agent release. A person of ordinary skill in the art would have been motivated to add an antimicrobial agent to the gentamicin-containing composition because gentamicin does not kill all bacteria (e.g., streptococci and anaerobic bacteria).
Regarding the concentration of antibiotic agents as specified in claim 13, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Varner et al. teach overlapping concentrations (limitation of instant claims 13; see entire ref.). The Applicants' specification provides no evidence that the selected concentration range in claim 13 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., desired amount of gentamicin to be released to treat infection, ability of gentamicin to be released from polymeric carrier (i.e., pharmacokinetic profile), disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desired therapeutic affect upon administration.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klemm (Clin. Microbio. Inf., 7(1), Jan. 2001, 28-31) and Varner et al. (WO 2006/110487; published: 10/19/06; of record) as applied to claims 1-15, 17, 19 and 55 above, and further in view of Sakurai et al. (EP 2220150; published: 8/25/10; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Klemm and Varner et al. teach the limitations of instant claims 1-15, 17, 19 and 55 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Varner et al. do not teach wherein the composition further comprises nonionic surfactant and colorizing agent, as required by instant claims 16 and 18. However, such deficiency is cured by Sakurai et al.
	Sakarai et al. teach an antimicrobial composition comprising semi-crystalline polymer, which further comprises a nonionic surfactant ([0004] and [0124]). Sakarai et al. teach the use of a colorizing agent ([0056]-[0057]). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Klemm, Varner et al. and Sakarai et al. are each directed to antimicrobial beads/particles. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate a nonionic surfactant and a colorizing agent to the composition of Klemm, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so as Sakarai et al. teach the addition of a colorizing agent and a nonionic surfactant to a polymer matrix containing a bioactive agent (e.g., anti-microbial agent) is suitable and well-known.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617